685 S.E.2d 509 (2009)
363 N.C. 657
STATE of North Carolina
v.
Harry Lee BOWMAN.
No. 73P09.
Supreme Court of North Carolina.
October 8, 2009.
Robert A. Hassell, Graham, for Bowman.
J. Allen Jernigan, Special Deputy Attorney General, for State of NC.
Prior report: 193 N.C.App. 104, 666 S.E.2d 831.

ORDER
Upon consideration of the petition filed by Defendant on the 12th of February 2009 in this matter for a writ of certiorari to review the order of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 8th of October 2009."